Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed 12/21/2021.  At this point claims 1, 3-8, 10-15, 17-20 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardagna in view of Blagodurov. (Energy-Aware Autonomic Resource Allocation in Multitier Virtualized Environments; referred to as Ardagna; Maximizing Server Utilization while Meeting Critical SLAs via Weight-Based Collocation Management, referred to as Blagodurov)

Claim 1
Ardagna discloses a computer-implemented method, comprising: determining, from a pool of critical energy consumption units (EC Us), a first set of critical ECUs involved in a target production process (Ardagna, p2; The aim of this paper is to develop energy-aware resource allocation policies for web systems. The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure. EC: Target production maps to QoS.), the pool of the critical ECUs being obtained based on a plurality of reference production processes, wherein obtaining the pool of critical ECUs by: (Ardagna, p2; In this context, QoS requirements, formally stipulated in Service Level Agreement (SLAs) contracts, are difficult to satisfy due to the high variability of Internet workloads, which may vary by several order of magnitude within the same business day [8]. EC: Production processes maps to workloads.) creating, by utilizing a computing device, a topology for each of the plurality of reference production processes (Ardagna, p3; Utility-based approaches have been introduced to optimize the degree of user satisfaction by expressing their goals in terms of user-level performance metrics. EC: Topology maps to an individual user level performance requirements.), and identifying Ardagna, p3; Optimization can provide global optimal solutions or suboptimal solutions by means of heuristics, depending on the complexity of the optimization model. Optimization is typically applied to each one of the five problems separately. Some research studies deal with admission control for overload protection of servers [33], [15]. EC: The fact there exists overload protection servers indicates a topology of a wider scale and are employed if the ‘production process is broken.’); determining, from the pool of critical ECUs, a second set of critical ECUs involved in the candidate production process, wherein one or more identified critical ECUs are automatically added into the pool of critical ECUs (Ardagna, p3; Some research studies deal with admission control for overload protection of servers [33], [15]. Other studies focus on service differentiation in server farms by physically partitioning the farm into separate clusters, each serving one of the request classes, e.g., [32].’ And ‘This section provides an overview of our autonomic computing approach for the resource allocation problem in a multitier virtualized environment. The main components of the system are discussed in Section 3.1, whereas the main assumptions of the design of the joint resource allocation policies as well as the performance and power models of the system are presented in Section 3.2.’ ): determining, from a pool of non-critical ECUs, a first set of non-critical ECUs involved in the target production process, the pool of the non-critical ECUs being obtained based on the plurality of reference production processes (Ardagna, p4; Multiple instances of the same application can run in parallel on different VMs and each external request can involve the execution of several multitier server applications according to the Ardagna, pp3-4; ‘The adoption of DVFS is very promising since it does not introduce any system overhead, while hibernating and restoring a server require time and energy.’ And ‘Other studies focus on service differentiation in server farms by physically partitioning the farm into separate clusters, each serving one of the request classes, e.g., [82]. EC: DVFS and Hibernating indicates non-critical. The actual partitioning of server farms means there can be a plurality of non-critical ECUs.)
Ardagna does not disclose expressly determining a process similarity between the target production process and the candidate production process 
based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of non-critical ECUs, wherein the number of critical ECUs shared between the target production process and the candidate production process are weighted higher relative to the number of non-critical ECUs shared when determining the process similarity between the target production process and the candidate production process.
Blagodurov discloses determining a process similarity between the target production process and the candidate production process (Blagodurov, p278; ‘Sandpiper [10] relocates VMs from overloaded to underutilized nodes using a black-box Blagodurov, p278; We show that dynamic weight management can preserve SLAs when multiple bursty critical workloads share resources.), wherein the number of critical ECUs shared between the target production process and the candidate production process are weighted higher relative to the number of non-critical ECUs shared when determining the process similarity between the target production process and the candidate production process. (Blagodurov, pp277-278; ‘We present a model that dynamically assigns weights based on performance and past resource consumption. We show that this approach can be used to provide fairness or performance isolation between workloads.’ And ‘We prevent this by providing prioritized access to physical resources using Linux Control Groups (cgroups) cpu.shares [38]. Since the term shares is often used in cap-based work to denote a portion of CPU allocated to a particular job, we refer to Linux CPU shares as CPU weights in this paper, to avoid confusion.’ And ‘3) We show that dynamic weight management can preserve SLAs when multiple bursty critical workloads share resources. We present a model that dynamically assigns weights based on performance 

Claim 3
Ardagna discloses in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process. (Ardagna, p2; ‘The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure. In this context, QoS requirements, formally stipulated in Service Level Agreements (SLAs) contracts, are difficult to satisfy due to the high variability of Internet workloads, which may vary by several order of magnitude within the same business day 

Claim 4
Ardagna discloses obtaining a first value of the factor in the target production process (Ardagna, p2; ‘The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure.’ of Ardagna. EC: The ‘first value’ is the QoS of Ardagna.); obtaining a second value of the factor in the candidate production process (Ardagna, p3, abstract; ‘To maximize the revenue from SLAs, in [31], a capacity allocation technique that determines the assignment of applications to physical servers has been proposed.’ and ‘This paper focuses on the resource allocation problem in multitier virtualized systems with the goal of maximizing the SLAs revenue while minimizing energy costs.’ of Ardagna. EC: The second value of applicant maps to the actual resource allocation configuration needed to maximize the SLAs revenue while minimizing energy costs.); determining a weight for the factor in association with the target production process (Ardagna, p15; ‘The Xen hypervisor runs the default credit scheduler which is a proportional fair share CPU scheduler [36]. Xen provides two parameters which determine resource settings: Weight and cap. A VM with a weight of 512 will get twice as much CPU as a VM with a weight of 256 on a contended host. Legal weights range from 1 to 65,535 and the default is 256.’ of Ardagna.); and determining the energy consumption similarity by comparing the first value and the second value based on the determined weight. (Ardagna, p15; ‘cap’ as in ‘Xen provides two parameters which 

Claim 5
Ardagna discloses determining reference values of the factor in a plurality of reference production processes (Ardagna, p4; ‘In [32], the reference performance model is presented and validated by real experiments on benchmark applications.’ and examples such as ‘number of servers to be adopted at each physical tier’, ‘aim at improving bottleneck response time’ of Ardagna.); dividing the plurality of reference production processes into a plurality of segments according to the reference values of the factor (Ardagna, p4; ‘Multiple instances of the same application can run in parallel on different VMs and each external request can involve the execution of several multitier server applications according to the client/server paradigm.’ of Ardagna.); and determining the weight based on the dividing of the plurality of reference production processes. (Ardagna, p4; ‘In the system, each server has a single CPU3 which supports DVFS by varying both its supply voltage and operating frequency from a limited set of values.’ of Ardagna. EC: The weight equates to the voltage and operating frequency needed.)

Claim 6
Ardagna, p12; ‘The real system includes almost 100 servers and the trace contains the number of sessions, on a per-hour basis, over a one year period (from 1 January 2006 to 31 December 2006).’ of Ardagna.); calculating a first average of the reference metrics (Ardagna, p12; ‘Realistic workloads are built assuming that the request arrivals follow nonhomogeneous Poisson processes with rates changing every hour according to the trace.’ of Ardagna. EC: The point process depends on a single mathematical object, which, depending on the context, may be a constant, a locally integrable function or, in more general settings, a Radon measure.[25] In the first case, the constant, known as the rate or intensity, is the average density of the points in the Poisson process located in some region of space.); determining one of the segments to which the target production process belongs (Ardagna, p12; ‘The simulation allows validating systems with up to 10 servers distributed on two tiers mainly by the time required to simulate the GPS scheduling policy.’ of Ardagna.); calculating a second average of the reference metrics in the determined segment (Ardagna, p10; The plurality of average wait times in ‘Again, the goal is to minimize the weighted average response times at every tier for every server.’ of Ardagna.); calculating a deviation of the reference metrics among the plurality of segments (Ardagna, p12; ‘The comparison between our solution and the alternative one is based on simulation using a log-normal distribution for service times, with coefficient of variation equal to 4 (i.e., the standard deviation is four times the average service time).’ of Ardagna.); and determining the weight based on the first average, the second average and the deviation. (Ardagna, p10; The weight in ‘Again, 

Claim 7
Ardagna discloses wherein the factor includes at least one of: a design variable associated with the least one of the ECUs (Ardagna, p5, abstract; ‘With the increase of energy consumption associated with IT infrastructures, energy management is becoming a priority in the design and operation of complex service-based systems.’ and ‘This paper focuses on the design of the resource allocator component, while we assume that the incoming workload results from prediction and admission control and service demands are obtained by the monitoring infrastructure, e.g., [21].’ of Ardagna.): and an operational variable associated with the at least one of the ECUs. (Ardagna, pp5-6, abstract; ‘With the increase of energy consumption associated with IT infrastructures, energy management is becoming a priority in the design and operation of complex service-based systems.’ and the operation of servers such as ‘server to be in active state’ and ‘frequency of the operation of servers’ of Ardagna.)

Claim 8
Ardagna discloses a computer system for assessing energy consumption, comprising:.... determining, from a pool of critical energy consumption units (ECUs), a first set of critical ECUs involved in a target production process (Ardagna, p2; The aim of this paper is to develop energy-aware resource allocation policies for web systems. The goal is to provide services which achieve Quality of Service (QoS) requirements, Ardagna, p2; In this context, QoS requirements, formally stipulated in Service Level Agreement (SLAs) contracts, are difficult to satisfy due to the high variability of Internet workloads, which may vary by several order of magnitude within the same business day [8]. EC: Production processes maps to workloads.) creating, by utilizing a computing device, a topology for each of the plurality of reference production processes (Ardagna, p3; Utility-based approaches have been introduced to optimize the degree of user satisfaction by expressing their goals in terms of user-level performance metrics. EC: Topology maps to an individual user level performance requirements.), and identifying an ECU as a critical ECU, wherein the topology for each of the plurality of reference production processes is broken without the ECU (Ardagna, p3; Optimization can provide global optimal solutions or suboptimal solutions by means of heuristics, depending on the complexity of the optimization model. Optimization is typically applied to each one of the five problems separately. Some research studies deal with admission control for overload protection of servers [33], [15]. EC: The fact there exists overload protection servers indicates a topology of a wider scale and are employed if the ‘production process is broken.’); determining, from the pool of critical ECUs, a second set of critical ECUs involved in the candidate production process, wherein one or more identified critical ECUs are automatically added into the pool of critical ECUs (Ardagna, p3; Some research studies deal with admission control for overload protection of servers [33], [15]. Other studies focus on service differentiation in server farms by Ardagna, p4; Multiple instances of the same application can run in parallel on different VMs and each external request can involve the execution of several multitier server applications according to the client/server paradigm. In the system, each server has a single CPU3 which supports DVFS by varying both its supply voltage and operating frequency from a limited set of values. The adoption of DVFS is very promising since it does not introduce any system overhead, while hibernating and restoring a server require time and energy. EC: DVFS and Hibernating indicates non-critical.); determining, from the pool of non-critical ECUs, a second set of non-critical ECUs involved in the candidate production process. (Ardagna, pp3-4; ‘The adoption of DVFS is very promising since it does not introduce any system overhead, while hibernating and restoring a server require time and energy.’ And ‘Other studies focus on service differentiation in server farms by physically partitioning the farm into separate clusters, each serving one of the request classes, e.g., [82]. EC: DVFS and Hibernating indicates non-critical. The actual partitioning of server farms means there can be a plurality of non-critical ECUs.)

Blagodurov discloses one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Blagodurov, p280; Our testbed consists of five HP ProLiant BL465c G7 servers. Each is equipped with two 12-core AMD Opteron 6176 (2.3 GHz) CPUs. Each server has 5 MB shared cache and 64 GB of main memory distributed across 4 NUMA memory nodes. All servers are connected via a 10 Gb/s Ethernet network and have access to 4 TB of NFS storage.) determining a process similarity between the target Blagodurov, p278; ‘Sandpiper [10] relocates VMs from overloaded to underutilized nodes using a black-box approach that is OS and application agnostic and a gray-box approach that exploits OS and application-level statistics. Explicit SLA violations must be detected on a per-virtual server basis in the gray-box approach—a hotspot is flagged if the memory utilization, response time or request rate exceed an SLA threshold.’ EC: The ‘process’ is the employment of a threshold. The ‘target production’ maps to the discovery of the ‘overloaded’ nodes and the ‘candidate’ maps to the underutilized nodes. Similarity maps to the metrics of the VMs. ) based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs (Blagodurov, p278; We show that dynamic weight management can preserve SLAs when multiple bursty critical workloads share resources.) and the number of non-critical ECUs shared in the first and second sets of non-critical ECUs, wherein the number of critical ECUs shared between the target production process and the candidate production process are weighted higher relative to the number of non-critical ECUs shared when determining the process similarity between the target production process and the candidate production process. . (Blagodurov, pp277-278; ‘We present a model that dynamically assigns weights based on performance and past resource consumption. We show that this approach can be used to provide fairness or performance isolation between workloads.’ And ‘We prevent this by providing prioritized access to physical resources using Linux Control Groups (cgroups) cpu.shares [38]. Since the term shares is often used in cap-based work to denote a portion of CPU allocated to a particular job, we refer to Linux CPU shares as CPU weights in this paper, to avoid confusion.’ And ‘3) We show that dynamic weight 

Claim 10
Ardagna discloses in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process. (Ardagna, p2; ‘The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure. In this context, QoS requirements, formally stipulated in Service Level Agreements (SLAs) contracts, are difficult to satisfy due to the high variability of Internet 

Claim 11
Ardagna discloses obtaining a first value of the factor in the target production process (Ardagna, p2; ‘The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure.’ of Ardagna. EC: The ‘first value’ is the QoS of Ardagna.); obtaining a second value of the factor in the candidate production process (Ardagna, p3, abstract; ‘To maximize the revenue from SLAs, in [31], a capacity allocation technique that determines the assignment of applications to physical servers has been proposed.’ and ‘This paper focuses on the resource allocation problem in multitier virtualized systems with the goal of maximizing the SLAs revenue while minimizing energy costs.’ of Ardagna. EC: The second value of applicant maps to the actual resource allocation configuration needed to maximize the SLAs revenue while minimizing energy costs.); determining a weight for the factor in association with the target production process (Ardagna, p15; ‘The Xen hypervisor runs the default credit scheduler which is a proportional fair share CPU scheduler [36]. Xen provides two parameters which determine resource settings: Weight and cap. A VM with a weight of 512 will get twice as much CPU as a VM with a weight of 256 on a contended host. Legal weights range from 1 to 65,535 and the default is 256.’ of Ardagna.); and determining the energy consumption similarity by comparing the first value and the second value based on the Ardagna, p15; ‘cap’ as in ‘Xen provides two parameters which determine resource settings: Weight and cap. A VM with a weight of 512 will get twice as much CPU as a VM with a weight of 256 on a contended host. Legal weights range from 1 to 65,535 and the default is 256. The cap optionally fixes the maximum amount of CPU that a VM will be able to consume, even if the host system has idle CPU cycles.’ of Ardagna.)

Claim 12
Ardagna discloses determining reference values of the factor in a plurality of reference production processes (Ardagna, p4; ‘In [82], the reference performance model is presented and validated by real experiments on benchmark applications.’ and examples such as ‘number of servers to be adopted at each physical tier’, ‘aim at improving bottleneck response time’ of Ardagna.); dividing the plurality of reference production processes into a plurality of segments according to the reference values of the factor (Ardagna, p4; ‘Multiple instances of the same application can run in parallel on different VMs and each external request can involve the execution of several multitier server applications according to the client/server paradigm.’ of Ardagna.); and determining the weight based on the dividing of the plurality of reference production processes. (Ardagna, p4; ‘In the system, each server has a single CPU3 which supports DVFS by varying both its supply voltage and operating frequency from a limited set of values.’ of Ardagna. EC: The weight equates to the voltage and operating frequency needed.)


Ardagna discloses obtaining reference metrics of energy consumption related to the factor in the plurality of reference production processes (Ardagna, p12; ‘The real system includes almost 100 servers and the trace contains the number of sessions, on a per-hour basis, over a one year period (from 1 January 2006 to 31 December 2006).’ of Ardagna.); calculating a first average of the reference metrics (Ardagna, p12; ‘Realistic workloads are built assuming that the request arrivals follow nonhomogeneous Poisson processes with rates changing every hour according to the trace.’ of Ardagna. EC: The point process depends on a single mathematical object, which, depending on the context, may be a constant, a locally integrable function or, in more general settings, a Radon measure.[25] In the first case, the constant, known as the rate or intensity, is the average density of the points in the Poisson process located in some region of space.); determining one of the segments to which the target production process belongs (Ardagna, p12; ‘The simulation allows validating systems with up to 10 servers distributed on two tiers mainly by the time required to simulate the GPS scheduling policy.’ of Ardagna.); calculating a second average of the reference metrics in the determined segment (Ardagna, p10; The plurality of average wait times in ‘Again, the goal is to minimize the weighted average response times at every tier for every server.’ of Ardagna.); calculating a deviation of the reference metrics among the plurality of segments (Ardagna, p12; ‘The comparison between our solution and the alternative one is based on simulation using a log-normal distribution for service times, with coefficient of variation equal to 4 (i.e., the standard deviation is four times the average service time).’ of Ardagna.); and determining the weight based on the first Ardagna, p10; The weight in ‘Again, the goal is to minimize the weighted average response times at every tier for every server.’ of Ardagna. )

Claim 14
Ardagna discloses wherein the factor includes at least one of: a design variable associated with the least one of the ECUs (Ardagna, p5, abstract; ‘With the increase of energy consumption associated with IT infrastructures, energy management is becoming a priority in the design and operation of complex service-based systems.’ and ‘This paper focuses on the design of the resource allocator component, while we assume that the incoming workload results from prediction and admission control and service demands are obtained by the monitoring infrastructure, e.g., [21].’ of Ardagna.): and an operational variable associated with the at least one of the ECUs. (Ardagna, pp5-6, abstract; ‘With the increase of energy consumption associated with IT infrastructures, energy management is becoming a priority in the design and operation of complex service-based systems.’ and the operation of servers such as ‘server to be in active state’ and ‘frequency of the operation of servers’ of Ardagna.)

Claim 15
Ardagna discloses a computer program product for assessing energy consumption, the computer program product comprising .... determining, from a pool of critical energy consumption units (ECUs), a first set of critical ECUs involved in a target production process (Ardagna, p2; The aim of this paper is to develop energy-aware Ardagna, p2; In this context, QoS requirements, formally stipulated in Service Level Agreement (SLAs) contracts, are difficult to satisfy due to the high variability of Internet workloads, which may vary by several order of magnitude within the same business day [8]. EC: Production processes maps to workloads.) creating, by utilizing a computing device, a topology for each of the plurality of reference production processes (Ardagna, p3; Utility-based approaches have been introduced to optimize the degree of user satisfaction by expressing their goals in terms of user-level performance metrics. EC: Topology maps to an individual user level performance.), and identifying an ECU as acritical ECU, wherein the topology for each of the plurality of reference production processes is broken without the ECU (Ardagna, p3; Optimization can provide global optimal solutions or suboptimal solutions by means of heuristics, depending on the complexity of the optimization model. Optimization is typically applied to each one of the five problems separately. Some research studies deal with admission control for overload protection of servers [33], [15]. EC: The fact there exists overload protection servers indicates a topology of a wider scale and are employed if the ‘production process is broken.’); determining, from the pool of critical ECUs, a second set of critical ECUs involved in the candidate production process, wherein one or more identified critical ECUs are automatically added into the pool of critical ECUs (Ardagna, p3; Some research studies deal with admission control Ardagna, p4; Multiple instances of the same application can run in parallel on different VMs and each external request can involve the execution of several multitier server applications according to the client/server paradigm. In the system, each server has a single CPU3 which supports DVFS by varying both its supply voltage and operating frequency from a limited set of values. The adoption of DVFS is very promising since it does not introduce any system overhead, while hibernating and restoring a server require time and energy. EC: DVFS and Hibernating indicates non-critical.); determining, from the pool of non-critical ECUs, a second set of non-critical ECUs involved in the candidate production process. (Ardagna, pp3-4; ‘The adoption of DVFS is very promising since it does not introduce any system overhead, while hibernating and restoring a server require time and energy.’ And ‘Other studies focus on service differentiation in server farms by physically partitioning the farm into separate clusters, each serving one of the request 
Ardagna does not disclose expressly a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to: determining a process similarity between the target production process and the candidate production process based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of non-critical ECUs, wherein the number of critical ECUs shared between the target production process and the candidate production process are weighted higher relative to the number of non-critical ECUs shared when determining the process similarity between the target production process and the candidate production process.
Blagodurov discloses a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to: (Blagodurov, p280; Our testbed consists of five HP ProLiant BL465c G7 servers. Each is equipped with two 12-core AMD Opteron 6176 (2.3 GHz) CPUs. Each server has 5 MB shared cache and 64 GB of main memory distributed across 4 NUMA memory nodes. All servers are connected via a 10 Gb/s Ethernet network and have access to 4 TB of NFS storage.) determining a process similarity between the target production process and the candidate production process (Blagodurov, p278; ‘Sandpiper [10] relocates VMs from overloaded to underutilized nodes using a black-box approach that is OS and application agnostic and a gray-box approach that exploits OS and application-level statistics. Explicit SLA violations must be detected on a per-virtual Blagodurov, p278; We show that dynamic weight management can preserve SLAs when multiple bursty critical workloads share resources.), wherein the number of critical ECUs shared between the target production process and the candidate production process are weighted higher relative to the number of non-critical ECUs shared when determining the process similarity between the target production process and the candidate production process. (Blagodurov, pp277-278; ‘We present a model that dynamically assigns weights based on performance and past resource consumption. We show that this approach can be used to provide fairness or performance isolation between workloads.’ And ‘We prevent this by providing prioritized access to physical resources using Linux Control Groups (cgroups) cpu.shares [38]. Since the term shares is often used in cap-based work to denote a portion of CPU allocated to a particular job, we refer to Linux CPU shares as CPU weights in this paper, to avoid confusion.’ And ‘3) We show that dynamic weight management can preserve SLAs when multiple bursty critical workloads share resources. We present a model that dynamically assigns weights based on performance and past resource consumption.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Ardagna and Blagodurov before him before the 

Claim 17
Ardagna discloses in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process. (Ardagna, p2; ‘The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure. In this context, QoS requirements, formally stipulated in Service Level Agreements (SLAs) contracts, are difficult to satisfy due to the high variability of Internet workloads, which may vary by several order of magnitude within the same business day [8].’ of Ardagna. Examiner's Comment (EC): The ‘first’ threshold is QoS level. The ‘second’ threshold is the SLA level or value.)


Ardagna discloses wherein determining the energy consumption similarity, comprises: obtaining a first value of the factor in the target production process (Ardagna, p2; ‘The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure.’ of Ardagna. EC: The ‘first value’ is the QoS of Ardagna.); obtaining a second value of the factor in the candidate production process (Ardagna, p3, abstract; ‘To maximize the revenue from SLAs, in [31], a capacity allocation technique that determines the assignment of applications to physical servers has been proposed.’ and ‘This paper focuses on the resource allocation problem in multitier virtualized systems with the goal of maximizing the SLAs revenue while minimizing energy costs.’ of Ardagna. EC: The second value of applicant maps to the actual resource allocation configuration needed to maximize the SLAs revenue while minimizing energy costs.); determining a weight for the factor in association with the target production process (Ardagna, p15; ‘The Xen hypervisor runs the default credit scheduler which is a proportional fair share CPU scheduler [36]. Xen provides two parameters which determine resource settings: Weight and cap. A VM with a weight of 512 will get twice as much CPU as a VM with a weight of 256 on a contended host. Legal weights range from 1 to 65,535 and the default is 256.’ of Ardagna.); and determining the energy consumption similarity by comparing the first value and the second value based on the determined weight. (Ardagna, p15; ‘cap’ as in ‘Xen provides two parameters which determine resource settings: Weight and cap. A VM with a weight of 512 will get twice as much CPU as a VM with a weight of 256 on a contended host. Legal weights range from 1 to 65,535 and the default is 256. The cap 

Claim 19
Ardagna discloses determining reference values of the factor in a plurality of reference production processes (Ardagna, p4;‘In [82], the reference performance model is presented and validated by real experiments on benchmark applications.’ and examples such as ‘number of servers to be adopted at each physical tier’, ‘aim at improving bottleneck response time’ of Ardagna.); dividing the plurality of reference production processes into a plurality of segments according to the reference values of the factor (Ardagna, p4; ‘Multiple instances of the same application can run in parallel on different VMs and each external request can involve the execution of several multitier server applications according to the client/server paradigm.’ of Ardagna.); and determining the weight based on the dividing of the plurality of reference production processes. (Ardagna, p4; ‘In the system, each server has a single CPU3 which supports DVFS by varying both its supply voltage and operating frequency from a limited set of values.’ of Ardagna. EC: The weight equates to the voltage and operating frequency needed.)

Claim 20
Ardagna discloses obtaining reference metrics of energy consumption related to the factor in the plurality of reference production processes (Ardagna, p12; ‘The real system includes almost 100 servers and the trace contains the number of sessions, on Ardagna, p12; ‘Realistic workloads are built assuming that the request arrivals follow nonhomogeneous Poisson processes with rates changing every hour according to the trace.’ of Ardagna. EC: The point process depends on a single mathematical object, which, depending on the context, may be a constant, a locally integrable function or, in more general settings, a Radon measure.[25] In the first case, the constant, known as the rate or intensity, is the average density of the points in the Poisson process located in some region of space.); determining one of the segments to which the target production process belongs (Ardagna, p12; ‘The simulation allows validating systems with up to 10 servers distributed on two tiers mainly by the time required to simulate the GPS scheduling policy.’ of Ardagna.); calculating a second average of the reference metrics in the determined segment (Ardagna, p10; The plurality of average wait times in ‘Again, the goal is to minimize the weighted average response times at every tier for every server.’ of Ardagna.); calculating a deviation of the reference metrics among the plurality of segments (Ardagna, p12; ‘The comparison between our solution and the alternative one is based on simulation using a log-normal distribution for service times, with coefficient of variation equal to 4 (i.e., the standard deviation is four times the average service time).’ of Ardagna.); and determining the weight based on the first average, the second average and the deviation. (Ardagna, p10; The weight in ‘Again, the goal is to minimize the weighted average response times at every tier for every server.’ of Ardagna.)

Response to Arguments
3.	Applicant’s arguments filed on 12/21/2021 for claims 1, 3-8, 10-15, 17-20 have been fully considered but are not persuasive.

4.	Applicant’s argument:
II. DOUBLE PATENTING REJECTION AND RESPONSE

Claims 1-20 were provisionally rejected on the ground of non-statutory double patenting as allegedly being unpatentable over claims 1-14 of U.S. Patent No. 10,394,266.

Applicant has accordingly filed a terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d), and in conjunction with this response, to overcome the provisional rejection. Accordingly, claims 1-20 are now in condition for allowance.

Reconsideration and withdrawal of the rejection is, therefore, respectfully requested. 10 of 15

Examiner’s answer:
The rejection is removed. 

5.	Applicant’s argument:
REJECTIONS AND RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 103

The Office Action states that Ardagna in view of Blagodurov teaches the features of the independent claims, the Examiner states that Ardagna discloses. However, Ardagna in view of Blagodurov fails to disclose determining energy consumption units (ECUs) that are critical and are in common between two production processes. Ardagna altogether fails to teach determining non-critical ECUs that are common between two production processes, as required by the independent claims.

Examiner’s answer:
Blagodurov discloses VM (virtual machines) that are shared. The two ‘processes’ are viewed as ‘overloaded’ and ‘underutilized.’ 

6.	Applicant’s argument:
Furthermore, Blagodurov also fails to remedy the deficiencies found in Ardagna by also failing teach determining the similarity between two production processes, and more specifically, “determining a process similarity between the target production process and the candidate production process based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of non-critical ECUs between the target production process and the candidate production process, wherein the number of critical ECUs shared are weighted higher relative to the number of non-critical ECUs shared when determining the process similarity between the target production process and the candidate production process.”

	Examiner’s answer:
 	‘Similarity’ has no specific definition or meaning. Therefore, the examiner took the meaning of similarity as a common metric. This meets the requirement of the claim(s) based on the workload of the VM. The determination of a ‘target’ is that if a threshold is exceeded. The sets are the sets that are ‘overloaded’ (critical) and those which are ‘underutilized’ (non-critical). ‘Sharing’ VMs are disclosed within Blagodurov. 

7.	Applicant’s argument:
Thus, Ardagna in view of Blagodurov specifically fails to teach the more clearly recited limitation that includes “determining a process similarity between the target production process and the candidate production process based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of non-critical ECUs, wherein the number of critical ECUs shared between the target production process and the candidate production process are weighted higher relative to the number of non-critical ECUs shared when determining the process similarity between the target production process and the candidate production process.”

Examiner’s answer:
Blagodurov, p278 ) 
We show that dynamic weight management can preserve SLAs when multiple bursty critical workloads share resources. (Blagodurov, p278)
 ‘We present a model that dynamically assigns weights based on performance and past resource consumption. We show that this approach can be used to provide fairness or performance isolation between workloads.’ (Blagodurov, pp277-278; ) 
‘We prevent this by providing prioritized access to physical resources using Linux Control Groups (cgroups) cpu.shares [38]. Since the term shares is often used in cap-based work to denote a portion of CPU allocated to a particular job, we refer to Linux CPU shares as CPU weights in this paper, to avoid confusion.’ And ‘3) We show that dynamic weight management can preserve SLAs when multiple bursty critical workloads share resources. We present a model that dynamically assigns weights based on performance and past resource consumption.’ (Blagodurov, pp277-278; )

8.	Claims 1, 3-8, 10-15, 17-20 are rejected.

Conclusion – Final
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
10.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:

	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121